                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

JUN YU,                                                    Case No.: 4:15-cv-00430-REB

       Plaintiff,                                          MEMORANDUM DECISION AND
                                                           ORDER RE: PLAINTIFF’S MOTION
       vs.                                                 IN LIMINE RE: MCDONNELL-
                                                           DOUGLAS PROCEDURE
IDAHO STATE UNIVERSITY,
                                                           (DKT. 83)
       Defendant.


       This decision resolves Plaintiff’s Motion in Limine Requesting the Court to Order the

Application at Trial of the McDonnell Douglas v. Green Procedure and Framework (Dkt. 83).

                                         BACKGROUND

       Plaintiff Jun Yu alleges that Defendant Idaho State University deliberately and

unlawfully discriminated against him due to his national origin in violation of Title VI of the

1964 Civil Rights Act, 42 U.S.C. §§ 2000d et. seq. FAC ¶ 353 (Dkt. 41). In this motion,

Plaintiff requests that the Court adhere to the procedural order and evidentiary proof and

burden-shifting framework established by the United States Supreme Court in McDonnell-

Douglas v. Green, 411 U.S. 792 (1973). Plaintiff also requests that he be allocated two-thirds of

trial time, rather than the previously-ordered one-half.

                                     LEGAL STANDARDS

       The McDonnell-Douglas framework consists of a three-step process setting forth the

basic allocation of burdens and order of presentation of proof in a Title VII case alleging

discriminatory treatment. Texas Dep’t of Comm. Affairs v. Burdine, 450 U.S. 248, 252 (1981).

The process also applies in Title VI cases such as the one at bar. Rashdan v. Geissberger, 764

F.3d 1179, 1183 (9th Cir. 2014). Under the process,



DECISION RE: MCDONNELL-DOUGLAS PROCEDURE – 1
          First, the plaintiff has the burden of proving by the preponderance of the evidence
          a prima facie case of discrimination. Second, if the plaintiff succeeds in proving the
          prima facie case, the burden shifts to the defendant to articulate some legitimate,
          nondiscriminatory reason for the employee’s rejection. Third, should the defendant
          carry this burden, the plaintiff must then have an opportunity to prove by a
          preponderance of the evidence that the legitimate reasons offered by the defendant
          were not its true reasons, but were a pretext for discrimination.

Burdine, 450 U.S. at 252–253 (citations and internal quotation marks omitted).

          The McDonnell-Douglas “legal proof structure is a tool to assist plaintiffs at the summary

judgment stage so that they may reach trial.” Costa v. Desert Palace, Inc., 299 F.3d 838, 855

(9th Cir. 2002) (en banc), aff’d, 539 U.S. 90 (2003). “[W]hen the defendant fails to persuade the

district court to dismiss the action for lack of a prima facie case, and responds to the plaintiff's

proof by offering evidence of the reason for the plaintiff's rejection, the fact finder must then

decide whether the rejection was discriminatory within the meaning of Title VII. At this stage,

the McDonnell-Burdine presumption drops from the case and the factual inquiry proceeds to a

new level of specificity.” United States Postal Serv. Bd. v. Aikens, 460 U.S. 711, 714–715

(1983).

          “The prima facie case method established in McDonnell Douglas was never intended to

be rigid, mechanized, or ritualistic. Rather, it is merely a sensible, orderly way to evaluate the

evidence in light of common experience as it bears on the critical question of discrimination.

Where the defendant has done everything that would be required of him if the plaintiff had

properly made out a prima facie case, whether the plaintiff really did so is no longer relevant.”

Id. at 715. Nothing about the framework requires that trial courts treat discrimination differently

from other ultimate questions of fact. Id. Nor should courts “make their inquiry even more

difficult by applying legal rules which were devised to govern the allocation of burdens and

order of presentation of proof in deciding this ultimate question.” Id. (citation and internal




DECISION RE: MCDONNELL-DOUGLAS PROCEDURE – 2
quotation marks omitted).

       It is error to charge the jury with the elements of the McDonnell-Douglas prima facie

case, because the technical elements of the presumptions and shifting burdens have significant

potential to confuse juries. Sanghvi v. City of Claremont, 328 F.3d 532, 540–541 (9th Cir. 2003)

(citing Costa, 299 F.3d at 855). Indeed, “[r]egardless of the method chosen to arrive at trial, it is

not normally appropriate to introduce the McDonnell Douglas burden-shifting framework to the

jury. At that stage, the framework unnecessarily evades the ultimate question of discrimination

vel non.” Costa, 299 F.3d at 855–856 (citation, footnote, and internal quotation marks omitted).

                                          DISCUSSION

       Plaintiff wants trial to proceed in four phases, comprised of (1) Plaintiff’s presentation of

his prima facie case of discrimination; (2) Defendant’s presentation of its claimed legitimate

reasons for dismissing Plaintiff; (3) Plaintiff’s presentation to demonstrate that Defendant’s

claimed reasons were pretextual; and (4) Plaintiff’s presentation of rebuttal evidence in response

to Defendant’s presentation of evidence in the second phase. Plf.’s Mem. ISO 2–3 (Dkt. 83-1).

Plaintiff cites no authority for the proposition that such a phased approach at trial has been

implemented by a trial court or upheld by a reviewing court. The Court has not independently

identified any cases supporting such an approach.

       Federal Rule of Evidence 611(a) provides that the court should exercise reasonable

control over the mode and order of examining witnesses and presenting evidence so as to make

those procedures effective for determining the truth and avoid wasting time. In an exercise of

discretion under such Rule, the Court will deny Plaintiff’s motion as to the order of proof and

related trial procedures.

       The McDonnell-Douglas burden-shifting framework is best used in pre-trial proceedings




DECISION RE: MCDONNELL-DOUGLAS PROCEDURE – 3
to assess whether Plaintiff can establish a prima facie case of discrimination. Plaintiff’s burden

at trial is not merely to establish such a prima facie case, but to persuade the jury on the ultimate

issue of discrimination. Plaintiff has already cleared the hurdles of motion practice so that he

may reach trial on the merits, as the Court previously ruled that Plaintiff “has made a prima facie

case establishing his Title VI claim.” Mem. Decision and Order Re: Def.’s Renewed MSJ 16

(Dkt. 63).

       Beyond not being helpful to employ the framework at trial, there is a substantial risk that

its use could confuse the jury, deprive Defendant of the opportunity to present its full case,1 and

otherwise delay the proceedings. For these reasons, the motion is denied to the extent it seeks

use of the McDonnell-Douglas framework at trial.

       Plaintiff also requested he be allocated two-thirds, rather than one-half, of trial time

because his case is “complex and fact-intensive.” In part, his reason for doing so was because of

the time he believed would be needed if a bifurcated order of proof, as he requested, was adopted

by the Court. The Court will not restructure the ordinary nature of the burdens and proof at trial,

so the primary reason put forward by Plaintiff for an uneven division of the trial time does not

exist. However, the Court is persuaded that Plaintiff should be allowed some additional time

greater than that allowed to the Defendant to present his case because of the need to present a

prima facie case and also to meet the defenses of Defendant as currently revealed in the case to

date. Therefore, in the exercise of its discretion, the Court allocates 22 hours of trial time to

Plaintiff and 18 hours of trial time to Defendant. This equates to 55% of trial time for Plaintiff


       1
         Plaintiff’s requested four-phase approach would apparently limit Defendant to
presenting evidence only on the subject of “its claimed legitimate reasons for the Defendant
taking the adverse educational action against the Plaintiff.” Plf.’s Mem. ISO 3 (Dkt. 83-1).
Defendant also points out that the framework would allow, in practical terms, Plaintiff to present
two cases-in-chief to Defendant’s one.



DECISION RE: MCDONNELL-DOUGLAS PROCEDURE – 4
and 45% of trial time for Defendant. The actual allotted trial time for each party may be adjusted

during trial if unexpected circumstances call for such adjustment.

                                              ORDER

       For the reasons stated above, IT IS HEREBY ORDERED that Plaintiff’s Motion in

Limine Requesting the Court to Order the Application at Trial of the McDonnell Douglas v.

Green Procedure and Framework (Dkt. 83) is DENIED.

       As to the allocation of trial time, Plaintiff is allocated 55% of trial time, presently

estimated at 22 of 40 hours, and Defendant is allocated 45% of trial time, presently estimated at

18 hours.



                                       DATED: February 8, 2019



                                       ________________________
                                       Honorable Ronald E. Bush
                                       Chief U. S. Magistrate Judge




DECISION RE: MCDONNELL-DOUGLAS PROCEDURE – 5
